Title: To Alexander Hamilton from Oliver Wolcott, Junior, 29 April 1796
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Phila. Apl. 29. 1796
Dr. Sir
Private
I have recd. your favour of the 20th. The affair with Bond stands thus, & is truly attended with some perplexing circumstances.

The communication states, that provisional orders have been given for the surrender of the Posts whenever the House of Representatives shall have indicated an intention to give effect to the Treaty & when an article shall have been negociated explanatory of the sense of the two nations that the 8th article of our Treaty with the Indians shall not abrogate from the rights stipulated in favour of British subjects by the 3d. article of the Treaty with Great Britain. The style of the Memorial is respectful & the doubtful article in the Indian Treaty is attributed to want of information on our part of the Stipulation in the B. Treaty.

I have thought that a declaration by the Executive, that we admit the doctrine of the Law of nations, ought to be sufficient, & that insisting upon an explanatory article was pressing a point rather unreasonably against us. As however Mr. Bond says that he is instructed to insist on an article, & as the terms can be adjusted so as compleatly to save the national honour, perhaps we are bound to consent. I feel however that the Executive ought not to have been embarrassed at present.
There being two points to be settled, before we obtain the Posts, one concerning the Legislation & the other the Senate, it has appeared to me that a partial communication would be improper, & that a general one would be inexpedient. A message to the House would moreover unnecessarily stimulate the passions of the opposition. A resolution for giving effect to the Treaty is under consideration. The presumption ought to be that they will do their duty. On this ground, the Senate have forborne to connect a provision for the B. Treaty with the bills which have been sent up respecting the other Treaties. The principle which has governed the Senate, if correct, requires the Executive to forbear his interference.
Some difficulty may be apprehended in obtaining a ratification of the explanatory article in the present state of the Senate, but it will be surmounted.

I think the government will succeed in the present contest, but it remains doubtful whether order can be long preserved. Unless a radical change of opinion can be effected in the Southern States, the existing establishments will not last eighteen months. The influence of Messrs. Gallatin, Madison & Jefferson must be diminished, or the public affairs will be brought to a stand. No proper attention is paid to the current business of the Government by the House; every thing is in the hands of the Committees, nothing is understood & few matters of importance in a train for being compleated. Before the Treaty question commenced, the Treaty furnished a pretence for delay—the length of the session & the languor of the members will furnish another pretext, after that question shall have been determined.
Mr. Patten, the Post Master, communicated to me yester day a singular circumstance. Some time since, letters were delivered into his Office, for Robert Cowper & a Doctor Graham of Suffolk in Virginia. By some means Mr. Patten discovered that these Letters had been brought from Virginia, & this he says induced him to suspect some mischief & to write to Virginia. I have seen the answer which he (Patten) recd. from Robt. Cowper in which he says that the Letter to him was signed with your Name—that to Doct. Graham was signed with the name of Mr. Van Allen of Congress. It seems that the Letters were forgeries, & contain something which if true might injure yours & Mr. V Allens characters. This is doubtless some Jacobin Trick. I shall try to detect it & give you information. At present I have no particulars.
I am truely yrs.
Oliv. Wolcott Jr.
Alex Hamilton Esq
